Listing Report:Supplement No. 119 dated Dec 09, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 314919 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,500.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 33.99% Starting borrower rate/APR: 34.99% / 35.39% Starting monthly payment: $113.08 Auction yield range: 3.20% - 33.99% Estimated loss impact: 0.68% Lender servicing fee: 1.00% Estimated return: 33.31% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Mar-1992 Debt/Income ratio: 26% Credit score: 720-739 (Dec-2009) Current / open credit lines: 9 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 17 Length of status: 4y 3m Amount delinquent: $0 Revolving credit balance: $12,732 Occupation: Student - College G Public records last 12m / 10y: 0/ 0 Bankcard utilization: 28% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: GradEcon Borrower's state: Virginia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 13 ( 100% ) 720-739 (Latest) Principal borrowed: $1,527.00 < mo. late: 0 ( 0% ) 780-799 (Apr-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 13 Description Finishing My Doctorate About Me:I am a 5th year doctoral student finishing up my degree in Economics. My fields were in Econometrics and Public Finance, and my thesis is about forecasting energy markets. I've financed most of my education working for my university as a teaching assistant (4 years), a course instructor (1 semester), and as a research assistant for one of the schools' institutes on energy policy (last 9 months). I will also be contracting with a trade group next semester building forecasting models.Purpose of the loan:During the last year, I purchased a car (2003 Civic Hybrid), several suits for interviews, and new carpeting for my condo on a 0% credit card. These balances are about to jump up to 35% interest rate, and I would like to offset some of that with this loan, rather than liquidating my brokerage account to do so.Why I'm a good candidate to repay this loan:I've never been late on a payment for anything, and I have enough assets to pay it off if I need to. I own my condo outright (financed through a family trust), I have $10,000 invested in mutual funds in a taxable account (and my wife has $13,000 or so), plus another $40,000 in retirement accounts. I'm also a prosper lender.Monthly budget:Income: $4000 after taxesThis loan: $100Housing: $1271 to the trust (suspendable, balance of $120,000 on a $300,000 property)Condo Fees: $300 (includes utilities)Car: ~$100 (paid for, just gas & service)Brokerage savings: $450Food (after split with wife): ~$500Life/Condo/Car insurance: $150Phone: $75Wardrobe: $250 for the near term, going down once I have more than bare minimum for my jobFun: $300Building Emergency Fund: $500 Information in the Description is not verified. Borrower Payment Dependent Notes Series 315217 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $12,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 17.00% Starting borrower rate/APR: 18.00% / 20.21% Starting monthly payment: $433.83 Auction yield range: 11.20% - 17.00% Estimated loss impact: 10.40% Lender servicing fee: 1.00% Estimated return: 6.60% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: May-2001 Debt/Income ratio: 37% Credit score: 720-739 (Dec-2009) Current / open credit lines: 17 / 16 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 22 Length of status: 8y 5m Amount delinquent: $0 Revolving credit balance: $37,018 Occupation: Military Enlisted Public records last 12m / 10y: 0/ 0 Bankcard utilization: 59% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: True-Patriot Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to? Paying off my credit cardsPaying off my credit cardsMy financial situation:I am a good candidate for this loan because? Monthly net income: $ Monthly expenses: $ ??Housing: $ ??Insurance: $
